DANAHY, Judge.
Appellant Quintín C. Taylor appeals from his judgments and sentences for aggravated assault, second degree murder, and arson. The public defender has filed a motion to withdraw as counsel for appellant pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the basis that there are no meritorious grounds for this appeal.
Taylor pled guilty to the charges of aggravated assault and second degree *484murder. He also entered a plea of nolo contendere to the charge of arson and failed to reserve his right to appeal any ruling by the trial court. By so doing, Taylor waived his right to appeal all matters relating to the judgments, including the issues of guilt or innocence. Fla.R. App.P. 9.140(b)(1); Fla.R.Crim.P. 3.172(c)(iv). The record reflects no appeal-able issues which occurred contemporaneously with the entry of his pleas. See Robinson v. State, 373 So.2d 898 (Fla.1979); Counts v. State, 376 So.2d 59 (Fla. 2d DCA 1979).
Taylor did not seek to withdraw his plea before the trial court. Therefore, we have no jurisdiction to entertain this appeal. Accordingly, the appeal is dismissed. Counts. Accord, Skinner v. State, 399 So.2d 1064 (Fla. 5th DCA 1981).
The public defender’s motion to withdraw is hereby granted.
DISMISSED.
RYDER, C.J., and OTT, J., concur.